Lamar, J.
(After stating the facts.) The original petition was no doubt subject to demurrer. As drawn it referred to defects which were apparently of a kind open to the sight of the employee. Construing the petition against the pleader, it also indicated that the periodical dimness of the light was that usual in arc lights, occasioned by the imperfect connection but naturally caused by the gradual consumption of the carbon. But these *461matters were cured by the positive allegations of the amendment, that the defendant did not know thereof, could not learn thereof, and that they were known to the company. Even if it be true that a demurrer does not admit an impossibility, there is nothing here to show that these allegations admitted by the demurrer could no.t possibly be true. It does not appear how long the deceased had been employed at this place, or in this particular service. As amended the petition set out a cause of action.

Judgment reversed.


All the Justices concur, except Candler, J., disqualified.